Title: James Monroe to Thomas Jefferson, 23 April 1817
From: Monroe, James
To: Jefferson, Thomas


          
            Dear Sir
            washington
april 23. 1817
          
          I have to acknowledge three letters from you, of the 8th 13th & 15th of this month. The note, in the first, of the different kinds of wines, to  be procur’d in France & Italy, and of the persons to be applied to for them, will be of great service to me. I shall immediately profit of it, and shall be very glad, to be able, to render you, any service by extending the order, to such as you may want, of which be so good as to inform me.
          It would give me sincere pleasure, to attend the meeting of Visitors to be held on the 5th of may, for establishing the site of the central college, in our county, and I will do it, if in my power. In a few days, I will decide the question, and inform you of the result. Soon after my election to the present office, I determind to make a tour along our coast, & to the westward, to enable me to execute with the greatest advantage, the duties assigned me, relative to public defense, as to fortifications dock yards &a, and to set out about the middle of may. arrangments are made for my departure about that time, and indeed, it is the best season, for such a journey, especially as I hope, from it, much advantage to my health which is however, now, in a good state. How soon the trip to Albemarle, will be practicable; paying due regard to intermediate duties here, forms the difficulty, which I shall be happy to surmount, if in my power. To the wishes of the county, I have due sensibility, and should be highly gratified to meet so many friends, as would be present there. There are no very important duties, pressing here, at this time, but you well know, that there never is a moment, when there is not something, of interest, and often of an embarrassing kind. Such exist now, relative to which, if I cannot make you the visit in contemplation, I will write you soon; and if I come, I shall have a better opportunity of communicating in person. For the interest which you take in my success, which is always very gratifying & consoling to me, I am truly thankful—
          
            with great respect very sincerely your friend
            James Monroe
          
         